Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kinoshita et al (US 2011/0129312) and Kyocera (JP 2005-007531).
Kinoshita et al discloses the claimed insert having the claimed binder (abstract) and hard phase comprising a 1st and 2nd hard phase of the claimed components ( 0044-0044) with the claimed 1st hard phase having a higher peak than the 2nd hard phase ( 0046), stress (0022-0033) but not the claimed roughness.
Kyocera discloses the claimed insert with the claimed roughness and curvature (0013-0040 and table 1).
Thus it would have been obvious to one of ordinary skill in the art to provide the insert of Kinoshita et al with the claimed roughnesses and curvatures, as these values are known in the tool art as shown by Kyocera.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kinoshita et al (US 2011/0129312) and Kyocera (JP 2005-007531) in further vies of Kyocera (09-174306).
Kinoshita et al (US 2011/0129312) and Kyocera (JP 2005-007531) discloses the invention substantially as claimed except for the claimed C/N+C ratio.
Kyocera (‘306) discloses the claimed C/N+C ratio used for tools (0011 and table 2).
Thus it would have been obvious to one of ordinary skill in the art to provide the substrate of Kinoshita et al (US 2011/0129312) and Kyocera (JP 2005-007531) with the claimed C/N+C ratio, as these values are known in the tool art to be used in substrates as shown by Kyocera (‘306).

Applicant's arguments filed 09/03/2021 have been fully considered but they are not persuasive. Since no arguments have been filed the rejections have been maintained.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Archene Turner whose new telephone number is (571) 272-1545. The examiner can normally be reached on Monday, Wednesday through Friday from 10:30 am. to 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. Please remember to include on the fax, the art unit 1784, serial number and Examiner’s name. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/ARCHENE A TURNER/Primary Examiner, Art Unit 1784